Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 1 of 8
Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 2 of 8
Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 3 of 8
Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 4 of 8
Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 5 of 8
Case 18-20810   Doc   Filed 12/28/20   Entered 12/28/20 08:27:55   Desc Main
                          Document     Page 6 of 8
   Case 18-20810        Doc     Filed 12/28/20    Entered 12/28/20 08:27:55        Desc Main
                                    Document      Page 7 of 8



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                           Case No. 18-20810

 Charman Dortch
                                                  Chapter 13
 Clifton Dortch

 Debtors.                                         Hon. Judge Jacqueline P. Cox

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of Mortgage
Payment Change upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on December
28, 2020, before the hour of 5:00 p.m.

          Elise Harmening, Debtors’ Counsel
          eharmening@semradlaw.com

          M.O. Marshall, Chapter 13 Trustee
          ecf@55chapter13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Charman Dortch, Debtor
          4942 W. Ferdinand
          Chicago, IL 60644
  Case 18-20810     Doc       Filed 12/28/20   Entered 12/28/20 08:27:55    Desc Main
                                  Document     Page 8 of 8



     Clifton Dortch, Debtor
     4942 W. Ferdinand
     Chicago, IL 60644

Dated: December 28, 2020                       Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (OH 0083702)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
